COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                          §               No. 08-16-00105-CR

                      State,                  §                 Appeal from the

 v.                                           §                243rd District Court

 MICHAEL JOSEPH WESTER,                       §             of El Paso County, Texas

                      Appellee.               §               (TC# 20160D01354)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until November 24, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jamie E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 24, 2016.

       IT IS SO ORDERED this 11th day of October, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.